Case 1:21-cv-00155-JJM-PAS Document 12 Filed 08/16/21 Page 1 of 9 PagelD #: 136

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

 

LUCIA URIZAR-MOTA; SERGIO
REYES, Individually and p.p.a.
DELMY REYES, SERGIO REYES,
WILMER REYES, and GERSON
REYES, Minors,

Plaintiffs,

¥ C.A. No. 21-cv-155-dJJM-PAS

UNITED STATES OF AMERICA;
JOHN and/or JANE DOE, M.D., Alias:
and JOHN DOE CORPORATION,
Alias,

Defendants.

mee et ee ee ee ee Ne ee Nee”

 

MEMORANDUM AND ORDER
JOHN J. MCCONNELL, JR., United States District Chief Judge.

Lucia Urizar-Mota was a patient of the Providence Community Health Center
(“PCHC”). Since 2012, Ms. Urizar-Mota complained of headaches “several times,” but
PCHC did not order any brain imaging. In June 2019, Ms. Urizar-Mota collapsed,
was rushed to the hospital, and suffered a cerebral stroke. She and her husband and
children sued the United States (‘the Government”).! ECF No. 1. The Government
moved to dismiss (ECF No. 8), claiming that Ms. Urizar-Mota’s husband and children :
did not properly file administrative claims under the Federal Tort Claims Act

(“FTCA”) and therefore this Court lacks subject matter jurisdiction. Because Rhode

 

1 The PCHC is a Federally Qualified Health Center in Providence, Rhode
Island.

 
Case 1:21-cv-00155-JJM-PAS Document 12 Filed 08/16/21 Page 2 of 9 PagelD #: 137

Island law defines the spouse’s and children’s claims as purely derivative, the FTCA
administrative claims requirement is to be flexibly and leniently applied, and the
Plaintiffs fulfilled the purpose of the notice requirement in this case, the Court
DENIKS the Government's Motion to Dismiss. ECF No. 8.

I, FACTS?

Ms. Urizar-Mota alleges in her Complaint that because the PCHC did not give
her proper medical care for seven years, it did not timely diagnose a brain tumor,
which has caused her severe and permanent injuries.? She also named her husband
and their four children as Plaintiffs in this suit, asserting their claims for loss of
consortium and companionship.

Ms. Urizar-Mota timely sent the United State Department of Health and
Human Services a six-page letter detailing her medical negligence claim. Her
husband and children were not specifically named in the letter. The Government
denied the claim. ECF No. 10-4.

II. ANALYSIS

The Government has moved to dismiss under Fed. R. Civ. P. 12(b)(1), claiming
the Court lacks subject matter jurisdiction over this suit, and 12(b)(6), arguing that
Plaintiffs have failed to state a claim upen which relief can be granted.

A. LACK OF SUBJECT MATTER JURISDICTION

 

2 The Court will set forth only abbreviated facts relevant to the “notice of
administrative claim” defense raised by the Government.

3 “She is no longer able to manage her household and her activities of daily
living.” ECF No. 1 at 4, 7 18.

 
Case 1:21-cv-00155-JJM-PAS Document 12 Filed 08/16/21 Page 3 of 9 PagelD #: 138

The question posed by the Government’s Motion to Dismiss under Fed. R. Civ.
P. 12(b)(1) is whether Ms. Urizar-Mota’s letter put the Government on proper notice
of the claims that include those for loss of consortium and society by her husband and
children. Such notice is required for this Court to have subject matter jurisdiction
over Plaintiffs’ claims. The Court will review the statutory requirements for
administrative claims and the purpose of the requirement, review the state-based
claims of Ms. Urizar-Mota’s family members, and then apply the law to the facts to
decide the whether the notice provided was sufficient.

1, Statutory Requirement of Administrative Notice-of Claim

The Government and its agencies enjoy sovereign immunity from lawsuits.
FDIC v. Meyer, 510 U.S. 471, 475 (1994). The FTCA waives the Government’s
sovereign immunity when a federal employee, acting within the scope of their
employment, commits a tortious or wrongful act and injures another. 28 U.S.C. §
2674. Before suing, administrative remedies must be exhausted. 28 U.S.C. § 2675(a)
(‘{Tihe claimant shall have first presented the claim to the appropriate Iederal
agency and his claim shall have been finally denied . . .”).

A plaintiff has satisfied the statutory notice requirement when her notice to
the Government “includes (1) sufficient Information for the agency to investigate the
claims, and (2) the amount of damages sought.” Santiago-Ramirez v. Sec'y of Dep't
of Def, 984 F.2d 16, 19 (1st Cir. 1993) (citations omitted) (citing Ldpez v. United
States, 758 F.2d 806, 809-10 (1st Cir. 1985) and the standard in Adams v. United

States, 615 F.2d 284, 289 (5th Cir. 1980) with approval). The First Circuit has held:

 
Case 1:21-cv-00155-JJM-PAS Document 12 Filed 08/16/21 Page 4 of 9 PagelD #: 139

The test is an eminently pragmatic one: as long as the language of an
administrative claim serves due notice that the agency should
investigate the possibility of particular (potentially tortious) conduct
and includes a specification of the damages sought, it fulfills the notice-
of-claim requirement.

Dynamic Image Techs., Inc. v. United States, 221 F.3d 34, 40 (1st Cir. 2000),

The purpose of the FTCA notice requirement is to encourage the
administrative settlement of claims against the United States and to prevent the
unnecessary burdening of the courts. The requirement is designed to “give notice to
the Government ‘sufficient to allow it to investigate the alleged negligent episode to
determine if settlement would be in the best interests of all.” Corte-Real v. United
States, 949 F.2d 484, 486 (1st Cir. 1991) (quoting Lopez v. United States, 758 F.2d
806, 809 (ist Cir. 1985) and citing Reilly v. United States, 863 F.2d 149, 172 (1st Cir.
1988)).

2. The Plaintiffs’ State-Based Claims

Ms. Urizar-Mota’s husband, Sergio Reyes sues for loss of consortium
proximately caused by the Defendants’ alleged negligence in treating and caring for
Ms. Urizar-Mota. He also sues on their minor children’s behalf for the loss of the
society of their mother. They sue claiming that they are entitled to damages because
their wife and mother “is no longer able to manage her household and her activities
of daily living.” ECF No. 1 at 4, § 18. Specifically, they claim:

Sergio Reyes has suffered and will continue to suffer the loss of services,

companionship, society and comfort of his wife Lucia Urizar-Mota and

Delmy Reyes, Sergio Reyes, Wilmer Reyes and Gerson Reyes, have been

and will continue to be deprived of parental society and companionship
of their mother Lucia Urizar-Mota.

 
Case 1:21-cv-00155-JJM-PAS Document12 Filed 08/16/21 Page 5 of 9 PagelD #: 140

ECF No. 1 at 5 § 7; at 6 7; at 8 | Gi at 996; at 10-11 | 7 at 12,47; at144
7; at 15 | 7; at 17 § 6; and at 18 4 6.4

A spouse and children have a claim for loss of consortium and society against
the tortfeasor of their injured spouse and parent. See R.I, Gen. Laws § 9-1-41 (“(a)
A married person is entitled to recover damages for loss of consortium caused by
tortious injury to his or her spouse. (b) An unemancipated minor is entitled to
recover damages for the loss of parental society and companionship caused by
tortious injury to his or her parent.”).

In Rhode Island, the spouse’s and children’s causes of action solely derive from
those of the injured family member. Desjarilais v. USAA Ins. Co., 824 A.2d 1272,
1280 (R.I. 2003) (“[P]laintiffs loss-of-consortium claim is strictly derivative and
inextricably tied to the resolution of the impaired party's claims”); see also Sama vy.
Cardi Corp., 569 A.2d 432, 488 (R.I. 1990) (“[Aln action for loss of consortium . . . is
not an independent action but a derivative one that is attached to the claim of the
injured spouse. It arises from the injured spouse's physical injury and is dependent
upon the success of the underlying tort claim.”).

&. Application of the Law to These Facts
The First Circuit has set forth the following guidance, which governs the

Court’s analysis:

 

4 The Complaint does not set forth any separate counts for Mr. Reyes and the
children. Each count in the Complaint merely has a paragraph pointing out that the
alleged actions of the Government in each cause of action also caused injury to Ms.
Urizar-Mota’s husband and her children.

 
Case 1:21-cv-00155-JJM-PAS Document 12 Filed 08/16/21 Page 6 of 9 PagelD #: 141

This circuit approaches the notice requirement leniently, “recognizing
that individuals wishing to sue the government must comply with the
details of the law, but also keeping in mind that the law was not
intended to put up a barrier of technicalities to defeat their claims.” A
flexible approach to the notice requirement is in keeping with the
original purpose behind the filing of an administrative claim: that of
allowing the efficient investigation of a claim by the agency without
sacrificing the entitlement of a claimant to his or her cause of action
against the government. This approach to the notice requirement
recognizes that Congress intended to leave the ultimate choice between
settlement and suit in the hands of the claimant. In the context of
section 2675, the emphasis is on the agency's receipt of information: it
must have enough information that it may reasonably begin an
investigation of the claim. “Our decision in Corte-Real supports saving
a claim that is flawed, when the government's investigatory needs are
satisfied.”

Santiago-Ramirez, 984 F.2d at 19 (citations and footnote omitted),

In sum, the First Circuit commands courts to apply the notice requirement
leniently and flexibly in a pragmatic and not “woodenly” way, without imposing
technical barriers to injured parties seeking redress in court. Dynamic Image Tech.,
Ine., 221 F.3d at 40.5

Here, Ms, Urizar-Mota sent a detailed 6-page letter to the Government with
details of her claims and injuries. While the Plaintiffs acknowledge that the letter
did not name her spouse and children as claimants, the letter gave the Government

notice of the types and extent of the claims that her spouse and children would raise.

 

5 The Government points to the language in Carroll v. United States, 661 F.3d
87, 94 (1st Cir. 2011) that the FTCA must be “construed strictly in favor of the federal
government.” That case, however, was ruling on the discretion function exception to
the FTCA, and the court said that the waiver of sovereign immunity on that issue
had to be “strictly construed.” In contrast, when the First Circuit ruled on the notice
requirement of the FTCA, it mandated that Courts leniently and flexibly apply that
provision. Santiago-Ramirez, 984 F.2d at 19.

 
Case 1:21-cv-00155-JJM-PAS Document 12 Filed 08/16/21 Page 7 of 9 PagelD #: 142

For example, Ms. Urizar-Mota stated in her Standard Form 95 that she was married
and suffered “permanent, life-altering disabilities.” ECF No. 10-2 at 2. In her letter
accompanying the Form 95, Ms. Urizar-Mota notes that she “returned home with her
family.” ECF No. 10°3 at 4. She also states that she “is no longer able to manage the
household as she used to and do things such as cooking, cleaning, and laundry. Her
ability to care for her younger children is also impacted.” Jd.

The Government also seeks the dismissal of Counts II (lack of informed
consent) and III (corporate liability) of Plaintiffs’ Complaint, claiming that the pre-
sult notice to the Government did not explicitly state the potential causes of action of
informed consent and corporate liability. Again, the Court looks to the purpose of the
notice requirement in evaluating its sufficiency: to provide notice and information
sufficient to assess whether to settle. Both claims are inextricably intertwined with
the details, facts, and claims made by Ms. Urizar-Mota in her notice to the
Government, The corporate liability claims are inherent in the negligence claim, and
lack of informed consent is implied in her claim of negligent diagnosis. ECF No. 10-
Tat 12 “Ms. Urizar-Mota did not give informed consent to receive this treatment that

lacked complete neurological exams, physical exams, and imaging of her head.”).¢

 

6 The Government cites a district court order in Cobb v. United States, 09-cv-
388-ML, 2010 WL 2232255 (D.R.I. June 2, 2010), in which the Court found that the
plaintiffs administrative claim letter failed to provide sufficient notice of the lack of
informed consent and vicarious liability claims stemming from their allegations of
negligence. But while the First Circuit has not explicitly addressed this question,
this Court believes that the Seventh, Ninth, and Eleventh Circuits are correct in their
holdings, which have found the administrative claims before them sufficient for
inferences of claims for lack of consent. Goodman v. United States, 298 F.3d 1048,

 
Case 1:21-cv-00155-JJM-PAS Document 12 Filed 08/16/21 Page 8 of 9 PagelD #: 143

Considering the leniency to be afforded in the First Circuit to the notice
requirement of the FTCA, as well as the purpose of the notice requirement (to put the
Government on notice of a claim so that they can consider settlement), the Court finds
that the Government was on notice of the claims of Ms. Urizar-Mota and her family.
The language of the administrative claim served due notice that the Government
should investigate the possibility of specific conduct (the medical negligence of PCHC)
and it included a specification of the damages sought ($20 million dollars); it therefore
fulfills the notice-of-claim requirement. Dynamic Image Techs., Inc., 221 F.3d at 40.
A practical and reasonable read of the six-page detailed notice to the Government is
that the medical negligence of PCHC injured Ms. Urizar-Mota and her family.

B. FAILURE TO STATE A CLAIM

The Government also asserts that the Court should dismiss Counts IT (ack of
informed consent), III (corporate liability), and IV (vicarious liability) because the
Plaintiffs have not asserted plausible claims upon which relief can be granted. The
Court need not spend much time addressing this issue, other than to find that each

of these claims in the Complaint, affording all reasonable inferences required at the

 

1055 (9th Cir. 2002); Murrey v. United States, 73 F.8d 1448, 1453 (7th Cir. 1996);
Bush v. United States, 703 F.2d 491, 495 (11th Cir.1983).

 
Case 1:21-cv-00155-JJM-PAS Document 12 Filed 08/16/21 Page 9 of 9 PagelD #: 144

pleading stage of litigation, sets forth plausible facts that establish a legal duty and
a breach that state claims upon which relief can be granted.

lil. CONCLUSION

The Court DENIES the Government’s Motion to Dismiss. ECF No. 8.

ITIS y) OR Ut Whe
John J. McConnell, Jr, ¥

Chief United States District Judge

August 16, 2021

 
